DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 25 April, 2022. Claims 17-20 and 23-31 are pending in the instant application. Applicants’ election of the recited species is acknowledged. Claims 17-20 and 23-31 are currently under examination.

35 U.S.C. § 119
Acknowledgment is hereby made of Applicants’ claim for foreign priority based on JP 2017-061335 filed 27 March, 2018. Receipt is acknowledged of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.  

37 C.F.R. § 1.98
	The information disclosure statements filed 03 December, 2019, and 02 March, 2021, have been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
	The drawings filed 27 September, 2019, and 10 December, 2019, have been reviewed and are acceptable.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-20 and 23-31 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
	Claim 17 is directed toward an immunoassay method that utilizes an agent to suppress the inhibition of immune reactions (e.g., antigen-antibody binding) caused by a body fluid (e.g., saliva). However, the method fails to set forth any active immunoassay steps and fails to provide any details about the utilization of said agent during the assay. For example, is the agent added directly to the biological sample prior to testing? Alternatively, is the sample included in the reaction buffer or antibody/antigen solution? The reference to an immune reaction is also vague and indefinite because it fails to clearly identify the substance being measured. For example, is the assay measuring antigen-antibody binding interactions, CTL proliferation, or some other reaction?
	The claim further references the addition of an agent comprising compound (1) or (2), yet the claim references the addition of compounds (1) and (2). Thus it is not readily manifest if the immunoassay should employ the compound (1), (2), or both (1) and (2).
	Claim 26 references a method that measures a test substance selected from the group consisting of a pathogen,…, inflammation-related substance,…, and a metabolic syndrome-related substance. This phrase is confusing because the precise compound being measured is not readily manifest.
	Claim 28 references a method for diagnosing a pathogenic disease by immune reaction using the agent of claim 17. This claim suffers from several deficiencies. First, the method fails to set forth any active immunoassay steps and fails to provide any details about the utilization of said agent during the assay. For example, is the agent added directly to the biological sample prior to testing? Alternatively, is the sample included in the reaction buffer or antibody/antigen solution? Second, the reference to detecting a pathogenic disease by immune reaction is also vague and indefinite because it fails to clearly identify the substance being measured. For example, is the assay measuring antigen-antibody binding interactions, Cr51 release (CTL assay), or some other reaction? Third, the claim references the utilization of a reagent from claim 17, which is directed toward a method, not a product. The claim should be amended to incorporate the actual structures of the agents being administered.
	Claims 30 and 31 are vague and indefinite for referencing “optional” substitutions. It is not readily manifest which substitutions should be directly incorporated into the claim.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
	Claims 17-20 and 23-31 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
	The claims are broadly directed toward an immunoassay method comprising a step of using an agent for suppressing inhibition of immune reaction, wherein the agent comprises a compound of the following (1) or (2): (1) a sulfonic acid compound of the formula R1-SO3H, or a salt thereof, wherein R1 is selected from the group consisting of: a straight-chain C5-C30 alkyl group, a straight-chain C1-C30 alkyl group substituted with an aryl group having at least a straight-chain C5-C30 alkyl group and an aryl having at least a straight-chain C5-C30 alkyl group, wherein these groups may include a substituent group; and (2) a quaternary ammonium ion of the formula N+-R2R3R4R5 or a salt thereof, wherein R2 to R5 are each independently a straight-chain C1-C30 alkyl group, or an aryl group substituted with at least a straight-chain C5-C30 alkyl group, wherein these groups may include a substituent group; wherein the agent is capable of suppressing immune reaction inhibitory action caused by a body fluid in an immunoassay sample. The claims encompass an inordinate number of sulfonic or quaternary ammonium compounds with disparate chemical and physicochemical properties. However, the disclosure only provides a limited number of species that functioned in the desired manner. Accordingly, the skilled artisan would reasonably conclude that Applicants were not in possession of a sufficient number of species to support the large genus of sulfonic or quaternary ammonium compounds encompassed by the claim language.

Scope of Enablement
Claims 17-20 and 23-31 are rejected under 35 U.S.C. § 112(a), because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The claims are broadly directed toward an immunoassay method comprising a step of using an agent for suppressing inhibition of immune reaction, wherein the agent comprises a compound of the following (1) or (2): (1) a sulfonic acid compound of the formula R1-SO3H, or a salt thereof, wherein R1 is selected from the group consisting of: a straight-chain C5-C30 alkyl group, a straight-chain C1-C30 alkyl group substituted with an aryl group having at least a straight-chain C5-C30 alkyl group and an aryl having at least a straight-chain C5-C30 alkyl group, wherein these groups may include a substituent group; and (2) a quaternary ammonium ion of the formula N+-R2R3R4R5 or a salt thereof, wherein R2 to R5 are each independently a straight-chain C1-C30 alkyl group, or an aryl group substituted with at least a straight-chain C5-C30 alkyl group, wherein these groups may include a substituent group; wherein the agent is capable of suppressing immune reaction inhibitory action caused by a body fluid in an immunoassay sample. Amendment of the claim language to incorporate those compounds (e.g., see Table 25) that displayed the desired activity would be remedial.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth is excessive and encompasses an inordinate number of sulfonic acid and quaternary ammonium compounds. The first group encompasses any straight-chain C5-C30 alkyl group, a straight-chain C1-C30 alkyl group substituted with an aryl group having at least a straight-chain C5-C30 alkyl group, or an aryl having at least a straight-chain C5-C30 alkyl group. The second group encompasses any straight-chain C1-C30 alkyl group, or an aryl group substituted with at least a straight-chain C5-C30 alkyl group, wherein these groups may include a substituent group.
2)	The disclosure fails to provide adequate guidance pertaining to which sulfonic acid and quaternary ammonium compounds will provide the desired activity (e.g., inhibition of the suppression of antigen-antibody binding interactions.
3)	The disclosure fails to demonstrate which body fluids contain inhibitory factors. The only working example involved bovine saliva and these samples contained varying levels of inhibition. However, the disclosure failed to look at other biological samples from different species.
4)	The inordinate number of sulfonic acid and quaternary ammonium compounds encompassed by the claim language includes compounds with different chemical and physicochemical properties. The disclosure fails to identify the active ingredient(s) that inhibits antigen-antibody binding interactions and the mechanism by which the claimed agent inhibits these factors.
5)	The disclosure fails to provide a sufficient number of working embodiments. For example, one embodiment (see Table 25, p. 84) was directed at protein allergen detection using a limited number of compounds. However, considering the claim breadth and unpredictability associated with such a large genus of compounds, additional working embodiments would be required.
	Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude the claimed invention does not support the full breadth of the patent protection desired.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                  30 July, 2022